EXHIBIT 10.9

LOGO [g187949g99p66.jpg]

PERSONAL & CONFIDENTIAL

RESTRICTED STOCK AWARD AGREEMENT

Under the

REGIONS FINANCIAL CORPORATION 2010 LONG-TERM INCENTIVE PLAN

You have been granted an award of Restricted Stock (the “Restricted Stock” or
“Award”) under the Regions Financial Corporation 2010 Long-Term Incentive Plan
(the “Plan”), the terms and conditions of which are incorporated in this
document by reference as if fully set forth herein. This grant is made pursuant
to a uniform plan of compensation for Non-Employee Directors. The Plan and this
document set forth the terms and conditions of your Award. This document
constitutes the Award Agreement required by the Plan. You should retain it for
future reference. References to defined terms in the Plan are capitalized in
this Award Agreement. The prospectus for the Plan and the Plan document itself
provide you helpful information and explanations related to your grant. These
documents are currently obtainable by logging on to Wealthviews at
https://www.wealthviews.com/rf/. You should note that in the event of any
conflict or inconsistency between the provisions of this Award Agreement and the
terms and conditions of the Plan, the terms and conditions of this Award
Agreement will control.

The number of shares of restricted stock that have been granted to you under
this Award and the date on which they become exercisable (i.e. “vest”), are set
forth in the grant notice attached hereto and incorporated herein by reference.
Specific information concerning your Award of Restricted Stock is currently
provided to you online through Wealthviews. Such information and the Plan and
prospectus will remain available through Wealthviews (or if applicable, an
appropriate substitute method).

Unless you choose to include the value of your Restricted Stock Award in your
current year tax return, there are no current year tax implications of this
grant. If you decide to include the value of the Award in your current tax
return, you must file a special election, called a “Section 83(b) election” with
the IRS within 30 days after the date this Award is granted to you. If you are
considering doing this, you should consult your tax Advisor. You agree that you
will promptly notify the Company of any election that you make pursuant to
Section 83(b) of the Internal Revenue Code.

During the Period of Restriction your Restricted Stock will be held in the Plan
in book-entry form, though you will be the beneficial owner of the stock. You
may request a stock certificate for vested shares after the restrictions lapse.

During the Period of Restriction and until the shares of Restricted Stock
subject to this Award vest or are forfeited, as the case may be, you will have
the right to vote these shares. However, any dividends declared on them will be
paid at the time the underlying restricted stock vests. If at the end of the
Period of Restriction you are still an active Board member of Regions and upon
compliance with any other applicable requirements of the Plan, such as tax
payment or withholding, the restrictions will lapse and the vested number of
shares will be released to you and dividends paid to you as provided in the
Plan, this Award Agreement, and the grant notice.

If, during the Period of Restriction, your service on the Board ceases for
reasons other than (i) death or (ii) Disability, your Restricted Stock and
accrued dividends will be forfeited as of the date your service ceases. If your
service on the Board ceases during the Period of Restriction due to death or
Disability, any restriction periods and restrictions imposed upon your
Restricted Stock will lapse and dividends will be paid. If a Change in Control
occurs while you are a board member of Regions and your service on the



--------------------------------------------------------------------------------

Board ceases without Cause (as defined in the Plan) within twenty-four
(24) months following the occurrence of the Change in Control, the time lapse
conditions for vesting of any Restricted Stock under this Award will be deemed
to have been satisfied and dividends will be paid as of the date your service
ceases.

Notwithstanding anything in this Award Agreement, the Plan or the grant notice
to the contrary, in no event shall the Restricted Stock or applicable dividends
under this Award vest or be settled, paid or accrued, if any such vesting,
settlement, payment or accrual would be in violation of applicable law.

By signing the grant notice for this Award, you agree and acknowledge that you
accept the grant of this Award on the terms and conditions set forth in the
Plan, this Award Agreement and the grant notice. You further agree and
acknowledge as follows: (1) that this Award Agreement, the Plan and the grant
notice set forth the entire agreement of Regions and you relating to the subject
matter of this memorandum and supersedes and replaces all prior agreements and
understandings with respect to such subject matter; (2) that Regions and you
have made no agreements, representations or warranties relating to the subject
matter of this Agreement which are not set forth herein; (3) that no provision
of this Award Agreement and the grant notice may be amended, modified or waived
unless any such amendment, modification or waiver is authorized by the
Compensation Committee of the Board of Directors and is agreed to in writing
signed by an officer of the Company actually authorized to do so, and (4) that
this Award Agreement is binding on the Company’s and your successors and
assigns.

Thank you for your continued service to Regions!

REGIONS FINANCIAL CORPORATION

By: LOGO [g187949g81z08.jpg]

Name: O. B. Grayson Hall, Jr.

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

                    , 20    

[Name and address]

RE: GRANT NOTICE

Dear                     :

Pursuant to the terms and conditions of the company’s Regions Financial
Corporation 2010 Long-Term Incentive Plan (the “Plan”) and the attached Award
Agreement (within the meaning of the Plan), you have been granted a Restricted
Stock Award for             shares of stock as outlined below.

Granted To:

Grant Date:

Granted: 7, 672

Per Share Value of

Award on Grant Date:                     $            

Vesting Schedule:

By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this grant notice.

Signed:                                
                                         
                                         
                                         
                 Date:                    

Please sign one copy of this document and return it to Regions Executive
Compensation Department in the enclosed pre-addressed postage paid envelope.